Carleton Harris, Chief Justice, dissenting. My dissent in this matter is based purely and simply upon the provisions of Section 5 of the contract No. DA-03-050-eng-2399, between the United States of America and the Arkansas Power & Light Company, dated February 19, 1954. Section 5 provides as follows: “5. PUBLIC REGULATION AND1a CHANGE OF RATES (a) Public regulation. Service f urnished under this contract shall be, s%ibject to regulation in the manner and to the extent prescribed by law by any Federal, State, or local regulatory commission having jurisdiction1b If during the term of this contract tire public regulatory commission having jurisdiction receives for file in authorized manner rates that are higher or rates that are lower than these stipulated herein for like conditions of service, the contractor agrees to continue to furnish service as stipulated in this contract and the government agrees to pay for such service at the higher or lower rates from and after the date when such rates are made effective. ’ ’ To me, the underscored language indicates clearly that the Government voluntarily subjected itself to the regulations of the Public Service Commission, and inasmuch as the Commission’s holding was based upon substantial evidence, was not arbitrary, and in my view, entirely lawful, I would affirm.   and 1b. Emphasis supplied.